DECISION
The application of the above-named defendant for a review of the sentence of 7 years, imposed on November 28, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) No change be made in the sentence heretofore imposed.
The reason for the above decision: Insufficient evidence in the opinion of this Board to warrant any reduction of sentence heretofore imposed.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.